IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


GEORGE E. MICHAEL                : No. 492 MAL 2017
                                 :
                                 :
          v.                     : Petition for Allowance of Appeal from
                                 : the Order of the Superior Court
                                 :
JUDITH STOCK                     :
                                 :
                                 :
JUDITH STOCK
                                 :
          v.                     :
                                 :
                                 :
COMMONWEALTH LAND TITLE          :
INSURANCE COMPANY AND EDWARD     :
J. MORRIS, ESQUIRE               :
                                 :
                                 :
GEORGE E. MICHAEL
                                 :
          v.                     :
                                 :
                                 :
TOHICKON ABSTRACT COMPANY        :
                                 :
                                 :
PETITION OF: COMMONWEALTH LAND   :
TITLE INSURANCE COMPANY AND      :
EDWARD J. MORRIS, ESQUIRE        :

GEORGE E. MICHAEL                : No. 493 MAL 2017
                                 :
                                 :
          v.                     : Cross Petition for Allowance of Appeal
                                 : from the Order of the Superior Court
                                 :
JUDITH STOCK                     :
                                 :
JUDITH STOCK                     :
                                 :
          v.                     :
                                 :
                                 :
COMMONWEALTH LAND TITLE                :
INSURANCE COMPANY AND EDWARD           :
J. MORRIS, ESQUIRE                     :
                                       :
                                       :
GEORGE E. MICHAEL                      :
            v.                         :
                                       :
                                       :
TOHICKON ABSTRACT COMPANY              :
                                       :
                                       :
CROSS PETITION OF: JUDITH STOCK        :


                                  ORDER



PER CURIAM

      AND NOW, this 28th day of December, 2017, the Petition for Allowance of

Appeal is DENIED.




                     [492 MAL 2017 and 493 MAL 2017] - 2